DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/05/2022 in which claim 1 has been amended, claim 6 has been cancelled.
      Claims 1-5 and 7-20 are pending for examination.

Allowable Subject Matter
    Claims 1-5 and 7-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein 16 basic Boolean logic operations are implemented by controlling initial resistance states of the 1TIR devices, word line input signals, bit line input signals and source line input signals; a logic signal stored in the 1T1R device is read by inputting a logic signal Vwi=1 via a word line, a logic signal Vp_=Vreaa via a bit line and a logic signal Vs_=0 via a source line; Vreag is a Voltage pulse signal applied when a resistance state of the 1T1R device is read”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-5 and 7-20, the claims have been found allowable due to their dependencies to claim 1 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827   

/HOAI V HO/Primary Examiner, Art Unit 2827